Citation Nr: 1731794	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for arthritis of the right hand, with limitation of the fourth finger.

2.  Entitlement to a compensable rating for arthritis of the left hand, with limitation of the fourth finger.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 1958.  His active service from November 1962 to December 1962 was under honorable conditions based on a fraudulent entry.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision and February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran's TDIU claim was previously remanded by the Board to the RO in April 2014, June 2016, and February 2017.  There has been substantial compliance with the Board's remand directives and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge during a June 2013 videoconference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the rating period on appeal the Veteran's service-connected arthritis of the bilateral hands, with limitation of the fourth fingers was manifested by pain and mild to moderate reduced grip strength of the hands.

3.  The Veteran's service-connected arthritis of the bilateral hands, with limitation of the fourth fingers does not approximate amputation of the fingers.

4.  The weight of the evidence shows that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 0 percent for the service-connected arthritis of the bilateral hands, with limitation of the fourth fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5155, 5227, 5230 (2016).

2.  Throughout the rating period on appeal, the criteria for a separate 10 percent rating for decreased grip strength of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.73 Diagnostic Code 5307 (2016).

3.  Throughout the rating period on appeal, the criteria for a separate 10 percent rating for decreased grip strength of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.73 Diagnostic Code 5307 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in letters sent in October 2003, September 2006, and September 2010 prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with  VA examinations which contains a description of the history of the condition; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Arthritis of the Hands and Limitation of Motion of the Fourth Fingers

The Veteran contends that his service-connected fourth finger disabilities are more disabling than currently evaluated.  In a September 2016 statement, the Veteran stated that his finger disabilities were manifested by limited use and strength in his hands.  Service connection was established for a bilateral hand disability in an April 2014 Board decision.  The present claim for a compensable rating was received in October 2015.  

Throughout the rating period on appeal, the service-connected disabilities of arthritis of the hands with limitation of motion of the fourth finger, previously claimed as arthritis of the bilateral hands, has been rated as noncompensable under Diagnostic Code 5230 (limitation of the ring or little finger).  However, Diagnostic Code 5227 (ankylosis of the ring or little finger) is also applicable.  Any limitation of motion of the little finger, including ankylosis, is rated as 0 percent disabling regardless of whether it is the major or minor upper extremity. 38 C.F.R. § 4.71a, Diagnostic Codes 5230 and 5227. With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand. 

A note following Diagnostic Code 5227 reflects that the adjudicator should consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position. For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note (1). The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230, number (2), states that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion (LOM) that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. Preamble number (5) states that if there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations combined. Applicable to this case, limitation of motion of individual digits are rated under 38 C.F.R. § 4.71a , DC 5229-5230.

Amputation of the ring finger is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Under Diagnostic Code 5155, a rating of 20 percent is assigned for amputation with metacarpal resection; a rating of 10 percent is assigned for amputation at the proximal interphalangeal (PIP) joint or proximal thereto, regardless of whether the hand is major or minor.

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68. 

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

During a November 2013 VA hand and finger examination, the Veteran stated that his bilateral hand pain had its onset around 1997.  He had surgery to fuse the joint on the fourth digit of his right hand in 2006 and had the same surgery on the fourth digit of his left hand in 2008.  The Veteran rated his bilateral hand pain level as an 8/10, but the level improved to a 4/10 with rest and Motrin.  No flare-ups were noted.  Range of motion deficiencies were noted for his bilateral ring fingers with painful motion beginning with a gap of one inch (2.5 centimeters) or more. No pain was noted on palpation.  There was no limitation of extension or evidence of painful motion of the index or long fingers.  There was no additional limitation of range of motion of any of the fingers or thumbs following repetitive use testing.  There was no ankylosis of the thumb and/or fingers,  There was 4/5 weakness of grip strength of both hands.  Imaging studies showed that there was degenerative or traumatic arthritis of the bilateral hands.  Also, the imaging study revealed a surgical fusion of the proximal interphalangeal joint of the fourth finger of the right hand and a replacement of the left proximal interphalangeal joint of the fourth finger of the left hand with a spacer.  The VA examiner found that the Veteran had a mild to moderate functional impairment because the Veteran had pain when he lifted heavier objects and had decreased grip strength.  

In a December 2015 letter, a VA physician informed the Veteran that a comparison of a recent imaging study to a May 2013 imaging study revealed a significant abnormality in his hands.  The Veteran's right ring finger PIP joint was ankylosed with a possible loosening of the fixation.  Multifocal osteoarthritis was worst at the right index finger PIP joint and left little finger distal interphalangeal (DIP) joint.  All other fingers revealed mild multifocal osteoarthritis, with the exception of the left ring finger as a PIP joint spacer was surgically inserted. 

On VA examination in August 2016 ankylosis of the PIP joints of the left and right 4th fingers was noted; on closing the fist, the Veteran was not able to reach the transverse palmar crease with a gap os more than one inch.  Hand grip of both hands was decreased.

The evidence demonstrates that the Veteran has ankylosis of the right ring finger that is not compensable under Diagnostic Codes 5227 or Diagnostic Code 5230, since the maximum rating under these codes is 0 percent.  The evidence also does not show compensable limitation of motion or ankylosis of any other affected fingers so higher ratings for other digits or groups of digits is not warranted. Also, the evidence demonstrates that the Veteran does not have a disability manifested by a major joint or group of minor joints affected by limitation of motion as defined by 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

After a review of all of the evidence, the Board finds that a higher rating is not warranted by analogy to amputation at the metacarpal or at the PIP joint, as the evidence does not show functional impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5155.

The functional impairment associated with the Veteran's ring finger disabilities are described by the November 2013 and the August 2016 VA examiners as decreased grip strength (with motor strength of 4/5), which the Board finds approximates a 10 percent disability rating for the left hand and a separate 10 percent disability rating for the right hand since the finger disability is shown to interfere with the function of both the left and right hands.  See Diagnostic Code 5227.  Flexion of the wrist and fingers, when rated as a muscle injury under 38 C.F.R. § 4.73, Diagnostic Code 5307 (muscle group VII), is rated at 0 percent for "slight" disability, at 10 percent for "moderate" disability and at 20 percent for "moderately severe" disability.  The Veteran's decreased grasping ability is accordingly commensurate with a rating not higher than 10 percent that would be assigned for an equivalent muscle injury.

Throughout the rating period on appeal, and based on the evidence of record and analysis above, the Board finds the criteria for a rating higher than 0 percent for the Veteran's bilateral ring finger disability is not met.  However, a separate 10 percent rating for the left hand and a separate 10 percent disability rating for the right hand is warranted for decreased grip strength of each hand.

The Board has considered whether the bilateral ring finger disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. 

In this regard, the Veteran's disability of the ring fingers of the left and right hands is manifested by arthritis and weakness that impairs his ability to grip and to perform tasks requiring full range of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's bilateral hand/ring finger disability picture as described in his correspondence to VA, his statements to medical examiners and the examination findings.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h. 

The Veteran's current service-connected disabilities are bilateral hearing loss, rated 0 percent from July 7, 2003, and 40 percent disabling from May 2, 2006; tinnitus, rated 10 percent disabling from July 7, 2003; degenerative arthritis and spinal stenosis of the lumbar spine rated 0 percent from August 7, 2006, and 10 percent disabling from March 29, 2011; arthritis of the left hand, with limitation of the fourth finger, rated 0 percent from May 1, 2006; arthritis of the right hand, with limitation of the fourth finger, rated 0 percent from May 1, 2006, and, scars of the right and left fourth fingers, rated 0 percent from May 1, 2006.  He has also established service connection for decreased grip strength of the right hand, rated at 10 percent and decreased grip strength of the left hand, rated at 10 percent.  The Veteran's combined disability rating for his service-connected disabilities is 60 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background. See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2015).

In this case, however, the evidence does not suggest that referral to the Director of Compensation Service is warranted for extraschedular consideration as the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss, tinnitus, degenerative arthritis and spinal stenosis of the lumbar spine,  arthritis of the left hand, with limitation of the fourth finger, arthritis of the right hand, with limitation of the fourth finger, scars of the right and left fourth fingers, decreased grip strength of the right hand, and decreased grip strength of the left hand.

In August 2011, the Veteran underwent a general VA examination for a TDIU.  The Veteran worked as a boxer for four years after his service and then worked as a full-time insurance agent for sixteen years and a part-time agent for twelve years while also working as a handyman.  The Veteran retired in 2000 with no physical limitation of his usual occupation as an insurance salesman.  Flexion deformities were noted for the Veteran's ring fingers.  The VA examiner found that the Veteran's degenerative disc disease of the lumbar spine would have a moderate effect on physical employment and a mild effect on sedentary employment.  The VA examiner found that the Veteran's service-connected right and left ring fingers, along with his non-service connected arthritic right index finger and arthritic left index finger, would have a moderated to severe effect on physical employment and a mild effect on sedentary employment.

An August 2016 housebound examination showed that the Veteran had two years of college and that he received training to be an insurance salesman.  He worked as an insurance agent for five years in the 1960s and quit to work as a crane operator for seventeen years.  He then opened an insurance agency and worked there until he retired.  The Veteran reported that he stopped working at the age of 65 years old as an illness that started when he was forty years old, "trauma of the brain" affected his memory.  He also reported back problems that developed in his forties and hearing loss.  The Veteran watered the trees on his lawn and sometimes cut the grass.  He had hired people in the past to trim the trees and perform heavy work.  He supervised the laborers working on his rental property.  The VA examiner found that the Veteran retired from his work due to his memory deficits and that he had ongoing back and memory problems.  

In July 2016, the Veteran underwent a disability benefit questionnaire (DBQ) for a TDIU.  He reported that he worked as a boxer in the service and after service.  He then worked for an insurance company for 27 years and retired at the age of 60 years old.  He played golf during retirement until 2012 due to soreness in his fingers.  The Veteran played his guitar for enjoyment, but now he could only play simple music because of his hand soreness.  The Veteran only drove short distances and his wife and son lived with him and ran errands for him.  The VA physician opined that his lower back, finger conditions, and pain problems would make it difficult for the Veteran to obtain and sustain physical employment as he ambulated with a cane at a slow pace, seemed dizzy at times, and had pain in his lower back and hips.  The VA physician also noted the decreased hand grip bilaterally and referred the reader to the audiology DBQ and eye DBQ.

The Veteran is not service connected for an eye condition and there is no eye DBQ of record.  During an August 2016 VA audiological examination, the VA audiologist opined that the Veteran does not qualify for total unemployability as his unaided discrimination scores suggested that his hearing loss will less likely negatively impact his employment.  Further, the VA audiologist opined that the Veteran's tinnitus would not impact his ordinary conditions of daily life, including his ability to work based on the unaided discrimination score.  

In May 2017, the Veteran underwent a private back examination.  The examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with degenerative arthritis and spinal stenosis of the lumbar spine.  The Veteran reported that he does not have the ability to go for walks, lift anything heavy, or perform manual labor because of his pain.  The Veteran exhibited pain upon forward flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.  He reported using a brace and cane for his back condition.  The examiner found that the Veteran's back condition limits his bending, stooping, pushing, pulling, and lifting of moderate objects.  The examiner opined that the Veteran can only perform light physical and sedentary tasks due to his diagnosis.  The examiner stated that there was no change to the VA diagnosis. 

During the Veteran's June 2013 hearing, he testified that his back problems began in his forties and that he was unable to stand for long periods of time which hindered his ability to play the guitar.  The Veteran also attributed his unemployment to his hearing loss.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Veteran has been retired since approximately 2000.  During his August 2011 VA examination, the Veteran reported his primary adult occupation as an insurance salesman with approximately thirty years' experience.  During his August 2016 examination, he reported that he went to college for two years and received specialized training to become an insurance salesman.  The July 2016 VA physician's opinion that it would be difficult for the Veteran to obtain and sustain physical employment is not significant as the Veteran's occupation as an insurance salesman is sedentary in nature.  The Veteran testified that his hearing loss and back disability caused his unemployment, yet the VA audiologist opined that his service-connected hearing loss and tinnitus would not negatively impact his employment and multiple examiners found that the Veteran can perform sedentary tasks with his back diagnosis, including an examination conducted in May 2017.  Further, the Veteran is able to tend to his lawn and only complained of back issues when he stood for extended periods of time.  An August 2011VA examiner opined that the Veteran's service-connected hand disability would have a mild effect on sedentary employment.  In conjunction with other medical problems, such as his obesity, memory impairment, and his age of approximately 80 years old, the Veteran's employability may be further impaired.  However, nonservice-connected disabilities and age are not for consideration in this analysis.  To the extent the Veteran's service-connected disabilities affect the Veteran's employment; the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16 (b). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).













							(Continued on the next page)


ORDER

A rating in excess of 0 percent for arthritis of the left hand, with limitation of the fourth finger is denied.

A rating in excess of 0 percent for arthritis of the right hand, with limitation of the fourth finger is denied.

A separate 10 percent rating is warranted for decreased grip strength of the left hand, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating is warranted for decreased grip strength of the right hand, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


